IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KEVIN L. CREWS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5444

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 4, 2015.

An appeal from an order of the Circuit Court for Levy County.
Mark W. Moseley, Judge.

Kevin L. Crews, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.